
	
		I
		111th CONGRESS
		2d Session
		H. R. 5424
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Herger (for
			 himself, Mr. Boehner,
			 Mr. Cantor,
			 Mr. Pence,
			 Mrs. McMorris Rodgers,
			 Mr. Sessions,
			 Mr. McCarthy of California,
			 Mr. Blunt,
			 Mr. Camp, Mr. Barton of Texas, Mr. Kline of Minnesota,
			 Mr. Shimkus,
			 Mr. Price of Georgia,
			 Mr. Brady of Texas,
			 Mr. Linder,
			 Mr. Tiberi,
			 Mr. Davis of Kentucky,
			 Mr. Reichert,
			 Mr. Boustany,
			 Mr. Heller, and
			 Mr. Roskam) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Appropriations,
			 Ways and Means,
			 Education and Labor,
			 the Judiciary,
			 Natural Resources,
			 House Administration, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act
		  and the Health Care and Education Reconciliation Act of 2010 and enact the
		  Common Sense Health Care Reform and Affordability Act.
	
	
		1.Short titleThis Act may be cited as the
			 Reform Americans Can Afford Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)The nonpartisan
			 Congressional Budget Office (referred to in this section as the
			 CBO) predicts that health insurance premiums will increase by
			 $2,100 for millions of families by 2016 as a result of the Democrats’ health
			 overhaul.
			(2)The Obama Administration’s own actuaries at
			 the Centers for Medicare & Medicaid Services (referred to in this section
			 as the CMS) predict that, [N]ational health expenditures
			 under the health reform act would increase by a total of $311,000,000,000 (0.9
			 percent) during calendar years 2010–2019 as a result of the Democrats’
			 health overhaul.
			(3)The CMS actuaries
			 predict that 14,000,000 Americans would lose their employer-sponsored insurance
			 as a result of the Democrats’ health overhaul.
			(4)The Democrats’ health overhaul penalizes
			 Americans who save money to pay for their health care and threatens to reduce
			 the value of the health benefits of 43,000,000 Americans with Flexible Spending
			 Arrangements and Health Savings Accounts.
			(5)CBO estimates the
			 Democrats’ health overhaul slashes Medicare by more than one-half trillion
			 dollars in order to fund a new Government entitlement program.
			(6)The Medicare actuaries found these Medicare
			 cuts to be so drastic that they caution, providers for whom Medicare
			 constitutes a substantive portion of their business could find it difficult to
			 remain profitable and, absent legislative intervention, might end their
			 participation in the program (possibly jeopardizing access to care for
			 beneficiaries).
			(7)The CMS actuaries predict 7,000,000
			 Medicare beneficiaries will no longer be enrolled in a Medicare Advantage plan
			 and millions of seniors who are currently enrolled in a Medicare Advantage plan
			 will see their benefits slashed and out-of-pocket costs increase.
			(8)According to the
			 Joint Committee on Taxation and the CBO, the Democrats’ health law contains a
			 total of $569,200,000,000 in tax increases, including a dozen separate
			 provisions that break President Obama’s pledge to avoid tax increases on
			 middle-class Americans earning less than $200,000 per year and families earning
			 less than $250,000 per year.
			(9)The national unemployment rate remains near
			 10 percent.
			(10)CBO estimates
			 that the Democrats’ health overhaul will raise taxes on employers who fail to
			 provide Government-approved health insurance to their employees by
			 $52,000,000,000.
			(11)CBO said that
			 employees largely bear the cost of … [employer mandate] fees in the form
			 of lower wages.
			(12)The costs incurred by businesses who avoid
			 the tax by complying with the employer mandate may also be felt by potential
			 workers (who will have fewer employment opportunities as businesses respond to
			 the mandate by reducing additional hiring) and by consumers (who may have to
			 pay more for goods and services to offset the higher costs imposed on
			 businesses by the mandate).
			(13)The U.S. Chamber of Commerce, which
			 represents more than 3,000,000 businesses and organizations, said the
			 Democrats’ health overhaul, will not increase coverage–rather it will
			 lead to out-sourcing, off-shoring, hiring of independent contractors,
			 spinning-off small new companies, reducing workforces, and reducing
			 wages.
			(14)The National Federation of Independent
			 Business, which represents 350,000 small businesses, said through mandates,
			 employees ultimately bear the cost of their health insurance through
			 lower employment, depressed wages, depressed productivity, and loss of economic
			 opportunities.
			(15)CBO found that 3,900,000 Americans would
			 pay $17,000,000,000 in taxes for not purchasing Government-approved health
			 insurance and that nearly half of these taxes would be paid by families earning
			 less than 300 percent of the Federal poverty level.
			(16)The Internal Revenue Service may have to
			 hire as many as 16,500 additional agents, auditors, and other workers to
			 enforce all the new taxes and penalties in the Democrats’ health overhaul,
			 dangerously expanding the Government’s reach into the lives of virtually every
			 American.
			(17)The CMS actuaries predict the nearly
			 $110,000,000,000 in new health care industry taxes in the Democrats’ health
			 overhaul will be passed onto consumers in the form of higher premiums and
			 out-of-pocket costs.
			(18)The subsidies for individuals and families
			 (who earn less than 400 percent of the Federal poverty level) in the Democrats’
			 health overhaul are structured in a way that will financially punish married
			 couples. For example, a woman earning $32,000 in 2016 who gets married to a man
			 earning the same amount will pay an average marriage penalty of $9,640 versus
			 what they would have paid for health coverage had they not married.
			(19)The rapid phase-out of the premium tax
			 credits, when combined with existing income and payroll tax rates, create
			 effective marginal tax rates exceeding 100 percent in certain cases, thus
			 destroying any incentive to work harder and earn more income.
			(20)The so-called Patient-Centered
			 Outcomes Research Institute paves the way for Government-sanctioned
			 rationing of life-saving treatments by allowing the coverage of health care
			 treatments and services to be based on how much those treatments and services
			 cost.
			(21)The CMS actuaries predict the program to
			 help cover the sickest Americans will be so inadequately funded that premiums
			 will have to increase substantially to maintain solvency.
			(22)The CMS actuaries estimate 18,000,000
			 Americans will be dumped into Medicaid, a program in which they are likely to
			 have a difficult time finding a doctor to treat them, as a result of the
			 Democrats’ health overhaul.
			(23)The Medicaid expansion in the Democrats’
			 health overhaul will force States to spend an additional $20,000,000,000 on
			 their Medicaid programs at time where the vast majority of States are facing a
			 budget crisis.
			(24)The 2010 budget deficit currently stands at
			 $1,400,000,000,000 and the national debt totals $12,000,000,000,000.
			(25)The CMS actuaries exposed the Democrats’
			 budget gimmicks, saying a new Government-run long-term care program that
			 Democrats have touted as saving $72,000,000,000 over the next ten years will
			 face a significant risk of failure and also that the
			 improved [Medicare] financing cannot be simultaneously used to finance other
			 Federal outlays (such as the coverage expansions) and to extend the trust
			 fund.
			(26)CBO estimates the
			 House Republican health reform bill would reduce premiums across the board by
			 up to $1,050 annually.
			(27)The House Republican health reform bill
			 would not cut Medicare or increase taxes.
			(28)CBO estimates the
			 Republican health reform bill would reduce the Federal deficit by
			 $68,000,000,000 over the next 10 years.
			(29)As of
			 introduction of this bill, 21 State attorneys general are suing the Federal
			 Government, challenging the constitutionality of the Democrats’ new health care
			 law.
			3.Repeal of the
			 Patient Protection and Affordable Care Act and the Health Care and Education
			 Reconciliation Act of 2010
			(a)Patient
			 Protection and Affordable Care ActEffective as of the enactment of the
			 Patient Protection and Affordable Care Act, such Act is repealed, and the
			 provisions of law amended or repealed by such Act are restored or revived as if
			 such Act had not been enacted.
			(b)Health Care and
			 Education Reconciliation Act of 2010Effective as of the enactment of the Health
			 Care and Education Reconciliation Act of 2010, such Act is repealed, and the
			 provisions of law amended or repealed by such Act are restored or revived as if
			 such Act had not been enacted.
			4.Enactment of the
			 Common Sense Health Care Reform and Affordability ActH.R. 4038, entitled the Common Sense
			 Health Care Reform and Affordability Act, as introduced in the House of
			 Representatives on November 6, 2009, is enacted into law.
		
